Citation Nr: 0501825	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-12 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation from an original grant 
of service connection for traumatic arthritis of the left 
shoulder, the minor extremity, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  He also served in the Army National Guard from 1990 to 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran service 
connection for traumatic arthritis of the left shoulder with 
limitation of motion, at a 20 percent rating.


FINDINGS OF FACT

1.  Prior to March 1, 2004, the veteran's left shoulder 
disability, the minor extremity, was manifested by complaints 
pain, weakness, and locking, and elevation to 180 degrees and 
abduction to 110 degrees with pain.  .

2.  For the period commencing March 1, 2004, the veteran's 
left shoulder disability, the minor extremity was manifested 
by pain, locking, weakness, stiffness, fatigability, and 
abduction to 10-20 egress and flexion to 90 degrees without 
evidence of ankylosis.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected traumatic arthritis of 
the left shoulder, the minor extremity, prior to March 1, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for an evaluation of 30 percent for the 
veteran's service connected traumatic arthritis of the left 
shoulder, the minor extremity. for the period commencing 
March 1, 2004, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
April 2003, and a supplemental statement of the case dated 
July 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding this claim, and the evidence 
which has been received in this regard.  The appellant was 
also notified of the VCAA and what evidence VA would obtain 
in a letter dated July 2001.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal, the most recent in March 2004.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's August 1972 enlistment examination is negative 
for any complaints of, or treatment for, a left shoulder 
disorder or injury.  The veteran's right hand was noted to be 
his dominant hand.

A March 1974 service medical record indicates that the 
veteran was hit in his left shoulder while apprehending an 
individual.  He felt his left shoulder "pop out" and pop 
back in.  He had decreased range of motion.  The assessment 
was a possible dislocated left shoulder with spontaneous 
return.

The veteran's July 1975 separation examination is negative 
for any complaints of, or treatment for, a left shoulder 
disorder or injury.  

A March 1993 service medical record indicates that the 
veteran dislocated his left shoulder 18 years ago, and had a 
recurrent dislocation in June 1990.  On examination, the 
shoulder was tender.  Motor was 5/5.  X-ray of the left 
shoulder indicated that the left shoulder in internal and 
external rotation and auxiliary views demonstrated no obvious 
bony pathology.  

A December 1993 service medical record indicates that in 
November 1993 the veteran reported a separated left shoulder, 
with pain for 1 year.  X-ray of the left shoulder indicated 
no dislocation, soft tissue calcification, or obvious 
hypertrophic spurring.  The acromion and clavicles were 
aligned.

A July 1998 private treatment report indicates that the 
veteran complained of left shoulder recurrent dislocation, 
difficulty reducing his shoulder, and pain on overhead 
activity.  The medical history reflects that the veteran 
injured his shoulder about 20 years prior, and since then he 
had dislocation at least one or two times a year.  His left 
arm was otherwise neurologically intact.  He had positive 
apprehension sign, and he had anterior and inferior 
instability, and possible labral tear.  The veteran underwent 
left shoulder arthroscopy and arthroscopic anterior 
reconstruction.  Two weeks after surgery, the veteran had no 
complaints of pain.  Four weeks after surgery, the veteran 
was noted to be doing very well.

A February 2001 private treatment report indicates that two 
years after his left shoulder arthroscopy and arthroscopic 
guided anterior reconstruction, the veteran was doing very 
well, but lately had been experiencing pain on range of 
motion of the shoulder.  He also had some pain in the 
acromioclavicular joint, and pain on abduction and external 
rotation of the shoulder.  X-rays were otherwise 
unremarkable.  The impression was acromioclavicular arthritis 
with impingement.  He was given an injection of 
corticosteroid.  

A March 2001 private treatment report indicates that the 
veteran had continued left shoulder pain.  Most of the pain 
was on the acromioclavicular joint, and also on abduction and 
external rotation of the shoulder.  The pain was noted to be 
due to impingement with acromioclavicular arthritis.  

An August 2001 VA examination indicates that the veteran gave 
a history of a fractured dislocation of his left shoulder in 
1973.  He reported that he was given a sling and pain pills.  
Afterwards, he had continued pain and recurrent dislocation 
of the shoulder, and had several cortisone injections.  He 
stated that when he could no longer lift his left arm, he had 
surgery.  The veteran stated that post-surgery, his shoulder 
did not dislocate anymore, although the shoulder still locked 
at times and he had numbness running down the left arm.  He 
reported having pain everyday of variable intensity.  He 
noted that he was able to perform his usual work but 
sometimes he had shooting pain, which was uncomfortable.  

On examination, the veteran had difficulty using his left arm 
to get his shirt off.  There was crepitus in his shoulder.  
There was a small 1.5-cm keloid scar in the back of the left 
shoulder, which marked the spot of the arthroscopic surgery.  
The scar itself was nontender.  There was tenderness to 
palpation of the acromioclavicular joint.  Range of motion 
was forward elevation to 180 degrees with pain.  Abduction 
was to 110 degrees with pain.  External rotation was to 70 
degrees, and internal rotation was to 60 degrees with pain.  
Range of motion could be forced, rotation to 80 degrees, but 
very painful.  There was weakness of the left arm as compared 
to the right arm, 4/5 versus 5/5.  X-ray of the left shoulder 
showed mild degenerative changes, manifested by slight 
narrowing of the humeroscapular joint and small osteophyte 
formations of the joint margins of the glenoid process of the 
scapula.  Otherwise, the bony structures and joint spaces 
were normal, and soft tissue was within normal limits.  The 
diagnosis was residuals, trauma of the left shoulder with 
traumatic arthritis.

A May 2002 VA medical doctor reviewed the veteran's claims 
file.  The examiner opined that, assuming the history the 
veteran gave to his private doctor was correct, that his 
shoulder had dislocated at least one or two times per year 
since his initial injury, then it was at least as likely as 
not that the veteran's current shoulder arthritis was related 
to the injury in service.  The examiner noted that the 
repeated dislocation required surgery, which was a trauma to 
the shoulder, and that brought on the arthritis. 

In June 2002, the RO granted service connection for traumatic 
arthritis of the left shoulder with limitation of motion at 
an evaluation of 20 percent, effective February 22, 2001.  

A July 2002 VA treatment record indicates that the veteran 
reported "locking" in his left shoulder joint and decreased 
mobility, following his July 1998 surgery.  He also reported 
having limited mobility, and pain and weakness in the right 
shoulder.  On examination, the veteran had abduction limited 
to about 80 degrees with pain.  External rotation was limited 
by about 20 degrees, and the veteran had some difficulty and 
pain getting the back of his hand into the small of his back.  
X-ray of the shoulder looked normal as far as the bony 
structures, except for some mild degenerative joint disease 
in the acromioclavicular joints.  The examiner noted that he 
could not see any very significant abnormality in the bones 
of the operated left shoulder.  The diagnosis was status-post 
Putti-Platt type surgery, left shoulder, for recurrent 
dislocation performed arthroscopically.  The veteran was 
treated with an injection of Depo-Medrol and 1% Xylocaine.  

At his October 2003 hearing, the veteran testified in 
relevant part that he couldn't lift his grandchildren over 
his head, his pain was on a level of 5 out of 5, he had 
moderate pain when lifting something from off the floor, and 
he had extensive pain when lifting something over his head.  
He stated that he had pain from his neck down to just above 
his elbow, and opening the window of his truck caused pain.  
He reported that his shoulder would lock up, and he would 
have to manipulate it himself to put it in the correct 
position.  He stated that on repetitive motion, his arm 
became weak, tired, and his pain increased.  He noted that 
pain and numbness went down his arm and into his fingers upon 
certain movements.  

A March 1, 2004 neurological VA examination indicates that 
the veteran reported pain at a level of 9 out of 10.  He had 
decreased mobilization of his shoulder, but denied numbness 
or weakness in his hands or fingertips.  On examination, 
there was no atrophy in any of the muscle groups, including 
the shoulder girdle.  There was no winging of the scapula.  
The muscle strength was normal in all muscle groups.  The 
veteran had left shoulder abduction to 10-20 degrees at 
maximum.  The impression was history of shoulder dislocation.

A March 1, 2004 VA joint examination indicates that the 
veteran reported having constant pain in his left shoulder.  
His stated that his left shoulder locked, and it would 
"freeze," interrupting the natural mobility.  He complained 
of weakness and fatigability in the left shoulder about twice 
a week, and lost muscle coordination.  He reported that he 
would get a tremor that would last 20 minutes at a time.  He 
noted loss of grip strength in the left hand due to pain, and 
pain radiation from the shoulder to the hand.  He stated that 
he had stiffness.  He reported that he could not lift more 
than 5 pounds without pain on the left side, and he had pain 
when driving a car because he could not turn the steering 
wheel or crank the window with the left shoulder.  He noted 
that dressing was difficult, and just opening a door could 
cause a flare-up.  He reported flare-ups of pain anytime he 
used the left shoulder, and he would get a flare-up 5 out of 
7 days, and more common with fatigue.  He had constant 
throbbing and stabbing pain with further limitation in range 
of motion and stiffness.  A flare-up could last up to 3-4 
days.  

On examination, there was no deformity noted in the left 
shoulder. There was marked joint tenderness as well as 
tenderness over the subacromial space.  There was marked 
crepitus with passive range of motion.  Range of motion was 
very limited.  Forward elevation was 0-90 degrees with no 
further movement, abduction was 0-30 degrees with no more 
movement, and internal rotation was 0-30 degrees.  He could 
not extend his arm out 90 degrees, and external rotation was 
0 degrees.  The veteran was unable to hold a 5 pound weight 
more than five seconds.  Range of motion after using the 5-
pound weight was forward elevation to 80 degrees, and 
abduction to 25 degrees, with no change in the other types of 
motion.  

The neurologic findings were as follows:  deep tendon 
reflexes were +3-4, sensation was intact in the upper 
extremities at +4/5, strength in the left upper extremity was 
decreased at +2/5, there was very decreased grip strength, 
and strength on abduction/adduction of the arm and shoulder 
against resistance was very low.  X-ray of the left shoulder 
showed mild degenerative changes.  

There was a. scar by .5 cm by .5 m over the glenhoid process.  
There was a 2.5 cm by .5 cm over the left scapula.  There was 
a 1.5 cm by .75 cm over the anterior shoulder with .25 
depression.

The diagnosis was degenerative arthritis with limitation in 
range of motion in the left shoulder, and severe impingement 
syndrome in the left shoulder.  The examiner noted that the 
veteran injured his left shoulder in service, and the 
shoulder went on to spontaneously dislocated as many as 20 
times from 1974-1999.  After arthroscopic surgery, the 
spontaneous dislocation improved.  The examiner noted that 
the veteran continued to have degenerative arthritis symptoms 
and limitation in range of motion in the left shoulder.  
Citing an article, the examiner opined that the veteran had 
shoulder impingement syndrome on his left shoulder.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

By a June 2002 rating action, the RO assigned a 20 percent 
rating, effective from February 22, 2001, for the veteran's 
left shoulder traumatic arthritis with limitation of motion 
in accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5201.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and limitation to 25 degrees from the side is rated 40 
percent disabling on the major side and 30 percent rating on 
the minor side.

Under Diagnostic Code 5202, (impairment of the humerus), a 20 
percent evaluation is warranted for recurrent dislocations at 
the scapulohumeral joint, with frequent episodes and guarding 
of the arm movements of the minor arm; recurrent dislocations 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or malunion 
of the humerus with marked deformity of the minor arm or 
moderate deformity.  A 40 percent evaluation is warranted for 
a fibrous union of the humerus.  Nonunion of the humerus 
warrants a 50 percent evaluation for the minor arm.  A loss 
of the humerus head warrants a 70 percent evaluation for the 
minor arm.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm. Ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm. Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2003).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating. 
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating. 
Scars may also be rated on limitation of function of part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised criteria superficial, unstable, scars 
warrant a 10 percent disability rating. Diagnostic Code 7803 
(2003).  Associated Notes 1 and 2 indicate that an unstable 
scar is one which for any reason, has a frequent loss of 
covering of skin over the scar, and that a superficial scar 
is one not associated with underlying soft tissue damage. 
Superficial scars that are painful on objective demonstration 
also warrant a 10 percent disability rating. Diagnostic Code 
7803 (2003).  Scars may also be rated on limitation of 
function of part affected. Diagnostic Code 7805 (2003).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2004).

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examination upon 
which a rating decision is based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Initially, the Board again notes that the veteran was granted 
a 20 percent evaluation for his left shoulder disability from 
February 22, 2001.  

The August 2001 VA examination indicates that the veteran 
reported having pain everyday of variable intensity.  
However, the examination showed that forward elevation was to 
180 degrees with pain.  Abduction was to 110 degrees with 
pain.  Such findings show range of motion above shoulder 
level.  Although weakness was reported, the strength was only 
slightly reduced at 4/5.  

A July 2002 VA treatment record indicates that the veteran 
reported locking in his left shoulder joint, and decreased 
mobility.  On examination, the veteran had abduction limited 
to about 80 degrees with pain.  These finding do not satisfy 
the criteria for a rating in excess of 20 percent.  The Board 
has considered the functional impairment caused by the pain 
as set forth in the Deluca case.  

However, in view of the range of motion findings, the Board 
is satisfied that the functional impairment caused by the 
pain is included in the 20 percent rating.  Accordingly the 
Board finds that prior to March 1, 2004 a rating in excess of 
20 percent for the left shoulder disorder is not warranted. 

However, the March 1, 2004 VA examinations indicate in 
increase in severity in the left shoulder disorder.  At that 
time t the veteran reported pain at a level of 9 out of 10, 
he had decreased mobilization, and abduction to 10-20 degrees 
at maximum.  The impression was history of shoulder 
dislocation.  This evidence is consistent with a rating of 30 
percent.   

After reviewing the evidence, the Board finds that the degree 
of impairment resulting from the left shoulder disability, 
commencing March 1, 2004, warrants a 30 percent rating under 
the criteria for Diagnostic Code 5201.  

However, the Board finds that a rating in excess of 30 
percent is not warranted.  There is no evidence of fibrous 
union of the humerus or ankylosis.  Additionally the scars 
are asymptomatic.   Accordingly, the left shoulder disorder 
is rated as 20 percent disabling prior to March1, 20004 and 
30 percent disabling effective from March 1, 2004.  Fenderson 
v. West, 12 Vet. App. 119 (1999),



ORDER

A rating for traumatic arthritis of the left shoulder, the 
minor extremity, in excess of 20 percent prior to March 1, 
2004 is denied.

A rating for traumatic arthritis of the left shoulder, the 
minor extremity, in excess of 20 percent for the period 
commencing March 1, 2004 is granted, subject to regulations 
governing awards of monetary benefits.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


